Citation Nr: 9903379	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of right 
ankle sprain.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for residuals of left 
shoulder sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to June 
1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent evidence has not been presented showing a 
nexus, or link, between the in-service right ankle injury and 
the current disability diagnosed as arthralgia on VA 
examination in May 1997.

2.  Competent evidence has not been presented showing a 
nexus, or link, between the isolated in-service knee 
complaints noted in 1981 and the current disability diagnosed 
as arthralgia on VA examination in May 1997.

3.  Competent evidence has not been presented showing a 
nexus, or link, between the in-service left shoulder injury 
and the current disability diagnosed as arthralgia on VA 
examination in May 1997.



CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
residuals of right ankle sprain has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

2.  A well grounded claim for service connection for knee 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 
(1998).

3.  A well grounded claim for service connection for 
residuals of left shoulder sprain has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from January 1980 to June 
1995.  Service medical records reflect that the appellant was 
seen for complaints of knee pain on several occasions in 
1981.  It was noted that he was a long distance runner in 
high school.  There records further show that the appellant 
was treated for a right ankle sprain in August 1983 and a 
left shoulder sprain in October 1992.  The appellant 
underwent some physical therapy for the right shoulder in 
October and November 1992.  Annual physical examination 
reports are negative for complaints or findings of knee, 
right ankle and left shoulder disability.  Report of 
retirement examination dated February 1995 is negative for 
knee, right ankle, or left shoulder disability, and the 
medical history portion of that examination report, prepared 
by the appellant, is negative for knee, right ankle, and left 
shoulder complaints.

In July 1995, the appellant requested service connection for 
disabilities involving the right ankle, knees, and left 
shoulder.  In written statements and sworn testimony from a 
personal hearing conducted in April 1997, the appellant 
reported that he had injured his right ankle and left 
shoulder in service, but that there was no record of 
continuing treatment after these injuries because he feared 
it would adversely effect his service career.  
Notwithstanding the absence of regular treatment for these 
conditions in service, the appellant argued that he has had 
continual problems with the right ankle and left shoulder 
since the original injuries.  The appellant also argued that 
his knees bothered him due to various service activities, 
including working as drill instructor and attending airborne 
school.  He again asserted that there was no record of 
regular in-service treatment because he was concerned it 
would harm his service career.

In May 1997, a VA examination was conducted.  The appellant, 
age 36, reported that he twisted his right ankle in service 
and that he has had continual, intermittent pain since then, 
but no swelling.  He further reported that he performed 
warehouse work involving considerable squatting in service 
and that he now experiences daily knee pain, but no swelling.  
The appellant reported that he injured his left shoulder in 
airborne school when a rope gave way and he fell on the left 
shoulder.  He indicated that he had occasional pain, but 
satisfactory use of the shoulder.  Physical examination was 
negative for swelling and deformity.  There was no 
subluxation or lateral instability of knees.  Both shoulders 
had range of motion of 180 degrees on flexion and abduction, 
and 90 degrees on internal and external rotation.  The knees 
had range of motion from 0 to 140 degrees.  The right ankle 
range of motion was 10 degrees on dorsiflexion and 40 degrees 
on plantar flexion.  The left ankle range of motion was 6 
degrees on dorsiflexion and 25 degrees on plantar flexion.  
X-ray studies of the right ankle, knees, and left shoulder 
were normal.  The diagnosis was arthralgia of the right 
ankle, knees, and left shoulder.

ANALYSIS

The appellant seeks service connection for residuals of a 
right ankle injury, knee disability, and residuals of a left 
shoulder injury.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998). t to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Service connection is 
presumed if a veteran manifests a chronic disease, such as 
arthritis, to a degree of at least 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1112 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent  to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).

There are three elements of a "well grounded" claim for 
service connection.  First, there must be evidence of a 
current disability as provided by a medical diagnosis.  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates.  Third, there 
must be a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the appellant has presented competent evidence 
showing that he incurred a right ankle and left shoulder 
sprain in service.  He has also presented competent evidence 
showing that he was seen for isolated complaints of knee pain 
not long after his entry into service.  Additionally, the 
most recent medical evidence of record shows a diagnosis for 
arthralgia of the right ankle, knees, and left shoulder.  
However, as indicated above, a well grounded claim not only 
requires evidence of an in-service injury or disease and a 
current disability, it further requires that there is 
competent evidence of record showing a nexus, or link, 
between the in-service injury and the current disability.  
Here, competent evidence has not been submitted showing the 
requisite nexus, or link, between the claimed the in-service 
injuries or complaints and the current disabilities, 
diagnosed as arthralgia of the right ankle, knees, and left 
shoulder on VA examination in May 1997.

The Board acknowledges the appellant's belief that a causal 
relationship exists between his right ankle, knee, and left 
shoulder problems and service.  However, as a layman the 
appellant is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak supra. at 611.

Therefore, for the above reasons, the Board finds that a well 
grounded claim has not been presented for service connection 
for residuals of a right ankle injury, knee disability, or 
residuals of a left shoulder injury.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  This 
obligation was successfully completed by VARO in its July 
1996 statement of the case and its September 1997 
supplemental statement of the case.  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of his application for the claim for 
service connection.

ORDER

Service connection for residuals of a right ankle injury is 
denied.

Service connection for knee disability is denied.

Service connection for residuals of a left shoulder injury is 
denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

